HARRIS & HARRIS GROUP, INC.
2006 EQUITY INCENTIVE PLAN
FORM OF
NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the "Agreement"), dated as of
____________, 20__, is made between Harris & Harris Group, Inc., a corporation
organized under the laws of the State of New York (the "Company"), and
_________________ (the "Optionee").


WHEREAS, the Company has adopted the Harris & Harris Group, Inc., 2006 Equity
Incentive Plan (the "Plan"), pursuant to which options may be granted to
purchase Stock;


WHEREAS, the Company desires to grant to the Optionee a non-qualified stock
option (or "NQSO") to purchase the number of shares of Stock provided for
herein;


NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


Section 1.              Grant of Option
 
(a)           Grant of Option.  The Company hereby grants to the Optionee an
Option to purchase ______ shares of Stock on the terms and conditions set forth
in this Agreement and as otherwise provided in the Plan.  The Option is not
intended to be treated, and shall not be construed, as an ISO.
 
(b)           Incorporation of Plan.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.  The Board shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Optionee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.  To the extent that the
Committee has been given the authority to administer and interpret the Plan, the
Committee shall also have all of the authority otherwise granted to the Board
under this Agreement.
 

--------------------------------------------------------------------------------


 
Section 2.              Terms and Conditions of Option
 
(a)           Exercise Price.  The price at which the Optionee shall be entitled
to purchase shares of Stock upon the exercise of all or any portion of the
Option shall be $______ per share.
 
(b)           Expiration Date. The Option shall expire at the close of business
on the ______ anniversary of the date of this Agreement.
 
 (c)           Exercisability of Option.  Subject to the other terms of this
Agreement regarding the exercisability of the Option, the Option shall vest and
become exercisable in accordance with the schedule set forth below for the
cumulative percentages of Stock subject to the Option set forth below; provided,
however, that the Option shall become fully vested and exercisable (1) when the
market price of the shares of Stock reaches $_____ per share at the close of
business on three consecutive trading days on the Nasdaq Global Market, or (2)
when the Board of Directors accepts an offer for the sale of substantially all
of the Company’s assets; and provided, further, that the Optionee is employed by
the Company as of each such date:
 
Date
Percentage of Shares
______________
_____
______________
_____
______________
_____
______________
_____

 
The Board may, but shall not be required to, provide at any time for the
acceleration of the schedule set forth above.
 
(d)           Method of Exercise.  The Option may be exercised only by written
notice in such form as the Company may adopt from time to time, delivered in
person or by mail in accordance with Section 3(a) and accompanied by payment
therefor or pursuant to such other procedure as the Company may adopt from time
to time.  The purchase price of the shares of Stock shall be paid to the Company
(i) in cash or its equivalent, (ii) to the extent permitted by law, by a "broker
cashless exercise" procedure approved by the Board, or (iii) by a combination of
the foregoing methods.  If requested by the Board, the Optionee shall deliver
this Agreement evidencing the Option to the Chief Compliance Officer of the
Company who shall endorse thereon a notation of such exercise and return such
Agreement to the Optionee.  A minimum of 100 shares of Stock must be purchased
upon the exercise of the Option unless a lesser number of shares of Stock so
purchased constitutes the total number of shares of Stock then purchasable under
the Option.
 
2

--------------------------------------------------------------------------------


 
(e)           Exercise Following Termination of Employment.  Subject to Section
2(g), in the event that the Optionee ceases to be employed by the Company, that
portion of the Option that is not then exercisable shall immediately terminate
and that portion of the Option that is exercisable at the time of the Optionee's
termination of employment with the Company shall terminate as follows:
 
(i)           If the Optionee's termination of employment is due to his/her
death or disability, as determined by the Board, the Option (to the extent
exercisable at the time of the Optionee's termination) shall be exercisable for
a period of six months following such termination of employment, and shall
thereafter terminate;
 
(ii)           If the Optionee's termination of employment is by the Company or
an Affiliate for Cause (as defined below), the Option shall terminate on the
date of the Optionee's termination;
 
(iii)           If the Optionee voluntarily terminates his/her employment (other
than by retirement), the Option (to the extent exercisable at the time of the
Optionee's termination) shall be exercisable for a period of 90 days follow­ing
such termination of employment, and shall thereafter terminate; and
 
(iv)           If the Optionee (1) voluntarily terminates his/her employment,
(2) is an "Entitled Retiree" within the meaning of the Company's retiree medical
plan as in effect from time to time and (3) executes a post-termination
non-solicitation agreement in a form reasonably acceptable to the Company, the
Option (to the extent exercisable at the time of the Optionee's termination)
shall remain exercisable until the expiration of its term set forth in Section
2(b); and
 
(v)           If the Optionee's termination of employment is for any other
reason, the Option (to the extent exercisable at the time of the Optionee's
termination) shall be exercisable for a period of 90 days following such
termination of employment, and shall thereafter terminate.
 
For purposes of this Agreement, "Cause" shall have the meaning ascribed to such
term in the Optionee's individual employment, severance or consulting agreement
with the Company or, in the absence of any such agreement, "Cause" means (i)
that the Optionee has materially failed to perform the duties and
responsibilities of his or her position with the Company for reasons other than
disability or has been insubordinate; (ii) that the Optionee has violated any
securities law or regulation, been convicted of a felony or a crime involving
moral turpitude (regardless of whether involving the Company) or has not
complied to a significant degree with any material policy of the Company; or
(iii) that the Optionee has committed any act of fraud, embezzlement, or similar
conduct against the Company or any of its shareholders constituting dishonesty,
intentional breach of fiduciary obligation, or intentional and material
wrongdoing or gross misfeasance or that results in a material economic detriment
to the assets, business or prospects of the Company.
 
3

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, no provision in this Section 2(e) shall extend
the exercise period of an Option beyond its original term set forth in Section
2(b).
 
(f)           Nontransferability.  The Option shall not be transferable by the
Optionee other than by will or the laws of descent and distribution.
 
(g)           Rights as a Stockholder.  The Optionee shall not be deemed for any
purpose to be the owner of any shares of Stock subject to the Option unless,
until and to the extent that (i) the Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the Optionee
the shares of Stock for which the Option shall have been exercised, and (iii)
the Optionee's name shall have been entered as a stockholder of record with
respect to such shares of Stock on the books of the Company.
 
(i)           Income Taxes.  The Company may, in its discretion, require that
the Optionee pay to the Company at or after (as determined by the Board) the
time of exercise of any portion of the Option any such additional amount as the
Company deems necessary to satisfy its liability to withhold federal, state or
local income tax or any other taxes incurred by reason of the exercise or the
transfer of shares of Stock thereupon.
 
Section 3.              Miscellaneous
 
(a)           Notices. Unless otherwise determined by the Board, any and all
notices, designations, consents, offers, acceptances and any other
communications provided for herein shall be given in writing and shall be
delivered either personally or by registered or certified mail, postage prepaid,
which shall be addressed, in the case of the Company to the General Counsel of
the Company at the principal office of the Company and, in the case of the
Optionee, to Optionee's address appearing on the books of the Company or to
Optionee's residence or to such other address as may be designated in writing by
the Optionee.
 
(b)           No Right to Continued Employment. Nothing in the Plan or in this
Agreement shall confer upon the Optionee any right to continue in the employ of
the Company or shall interfere with or restrict in any way the right of the
Company, which is hereby expressly reserved, to remove, terminate or discharge
the Optionee at any time for any reason whatsoever, with or without Cause.  For
purposes of this Agreement, the terms "employ" and "employment" shall be
interpreted as applicable to the Optionee's service with the Company if the
Optionee is a non-employee director of the Company, or an advisor or consultant
to the Company.
 
(c)           Bound by Plan.  By signing this Agreement, the Optionee
acknowledges that he/she has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.
 
4

--------------------------------------------------------------------------------


 
(d)           Company Policies.  By signing this Agreement, the Optionee
acknowledges that he/she is subject to the Company's (i) Code of Ethics Pursuant
to Rule 17-J-1 and (ii) Stock Ownership Guidelines and that non-compliance with
either such policy may constitute Cause for the termination of the Optionee's
employment with the Company.
 
(e)           Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Optionee and the beneficiaries, executors, administrators, heirs and successors
of the Optionee.
 
(f)           Validity/Invalidity.  The invalidity or unenforceability of any
particular provision hereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.
 
(g)           Modifications.  No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
 
(h)           Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.
 
(i)           Governing Law.  This Agreement and the rights of the Optionee
hereunder shall be construed and determined in accordance with the laws of the
State of New York.
 
(j)           Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
 
(k)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
5

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the ____ day of _________, 20__.
 


 
HARRIS & HARRIS GROUP, INC.


By: ___________________________
Its ____________________________




[OPTIONEE]




Signature: ______________________


Printed Name: ___________________


Address: _______________________
 
 ______________________________


6

--------------------------------------------------------------------------------

